MEMORANDUM **
Appellant LaFarge Corporation (“LaFarge”) appeals the district court’s award *512of $8,872.57 to Ash Grove Cement Company (“Ash Grove”) for reimbursement costs paid to Stoneway Concrete. The district court did not err in its findings of fact and conclusions of law. Implicit in the district court’s findings of fact is a determination that Ash Grove was under a legal obligation to reimburse Stoneway Concrete for its trucking costs. Because Ash Grove incurred a legitimate cost of operation as a proximate result of LaFarge’s negligence and is not merely asserting the rights of a third party, we hold that Robins Dry Dock & Repair Co. v. Flint, 275 U.S. 308, 48 S.Ct. 134, 72 L.Ed. 290 (1927), is not implicated. Accordingly, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.